UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
JONATHAN J. FRANK DOCKET NO. 2:18-cev-1432
D.O.C. # 329734
VERSUS JUDGE DONALD E. WALTER
DARRELL VANNOY MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable law,
and noting the absence of objections to the Report and Recommendation in the record;

IT IS ORDERED that the instant petition be DENIED and DISMISSED WITH
PREJUDICE.

THUS DONE AND SIGNED, in chambers, on this 30th day of October, 2019.

Areal chert

* “\" DONALD E. WALTER
UNITED STATES DISTRICT JUDGE

 
